BLD-149                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-1376
                                       ___________

                             IN RE: DIANE R. GOCHIN,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                          (Related to Civ. No. 2-16-cv-05359)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 15, 2018

              Before: RESTREPO, BIBAS and NYGAARD, Circuit Judges

                             (Opinion filed: March 20, 2018)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Diane R. Gochin, proceeding pro se, has filed a petition for a writ of mandamus

seeking the disqualification of United States District Judge Paul S. Diamond and United

States Circuit Judge Thomas I. Vanaskie. For the reasons that follow, we will deny the

mandamus petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In October 2016, Gochin filed a complaint in the District Court against various

attorneys and judges. The defendants were involved in her divorce proceedings and a

subsequent abuse-of-process lawsuit that Gochin filed in state court. During the course

of the District Court case, Gochin moved for recusal of the District Court Judge, Paul S.

Diamond. The District Court denied the motion for recusal in February 2017, and

dismissed the case in May 2017.

       Gochin then appealed to this Court. On appeal, Gochin moved for the recusal of

United States Circuit Judge Thomas I. Vanaskie and any judge whose appointment was

recommended by former Senator Arlen Specter. We denied the motion for recusal on

January 16, 2018, and we affirmed the judgment of the District Court on February 7,

2018. On March 6, 2018, we denied Gochin’s petition for en banc and for panel

rehearing. See Gochin v. Haaz, et al., C.A. No. 17-2481 (3d Cir. 2018).

       Gochin filed this mandamus petition on February 26, 2018. Gochin again

“challenges the refusal of District Court Judge Paul Diamond and Thomas Vanaskie’s

[sic]” to recuse themselves. Gochin raises the same three arguments for recusal as she

did in the prior proceedings: (i) that Judges Diamond and Vanaskie have ruled against

Gochin in prior cases; (ii) that Gochin has filed other lawsuits against these judges; and

(iii) that former Senator Arlen Specter recommended the appointment of these judges.

Gochin requests “that both the District and Appellate Court Orders be reversed,” and

requests that her case proceed to a jury trial.

       A writ of mandamus is an extraordinary remedy. See In re Diet Drugs Prods.

Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To justify the use of this extraordinary

                                                  2
remedy, a petitioner must show that she has a clear and indisputable right to the writ, that

there is no other adequate means to obtain the relief desired, and that the writ is

appropriate under the circumstances. See id. at 378–79. Notably, mandamus is not a

substitute for an appeal. See Cheney v. U.S. Dist. Court, 542 U.S. 367, 380–81 (2004).

       Gochin has not shown a clear and indisputable right to the writ. As this Court has

previously held, Gochin has raised meritless grounds for recusal of the District Court

Judge and the judges of this Court, including Judge Vanaskie. See generally 28 U.S.C.

§§ 144, 455 (recusal appropriate where reasonable person would question judge’s

impartiality); Liteky v. United States, 510 U.S. 540, 555 (1994) (adverse legal rulings are

almost always insufficient to warrant recusal); Azubuko v. Royal, 443 F.3d 302, 304 (3d

Cir. 2006) (pending suit against a judge, without more, is also insufficient). To the extent

that Gochin’s mandamus petition merely seeks review of this Court’s prior orders, such

relief may be sought from the Supreme Court. See generally Cheney, 542 U.S. at 380–

81; In re Diet Drugs, 418 F.3d at 379. 1

       Accordingly, we will deny the petition for a writ of mandamus.




1
  To the extent Gochin seeks the judges’ recusal from specific pending cases, she has not
identified them.
                                              3